Exhibit 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE
This SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is entered into
by J. JAY STRATTON, JR. (“Stratton”), JAGGED PEAK ENERGY INC., a Delaware
corporation (the “Company”), JAGGED PEAK ENERGY LLC (“Employer”) and JPE
MANAGEMENT HOLDINGS LLC (“Holdco”); and is effective as of the Effective Date
(as defined below). The Company, Employer and Holdco may be referred to below as
the “Company Parties” or individually as a “Company Party.” Stratton and the
Company Parties are each referred to herein as a “Party” and collectively as the
“Parties.”
Reference is made to the Limited Liability Company Agreement of Holdco, dated as
of February 1, 2017, as amended (the “Holdco Agreement”) and that certain
Employment Letter Agreement, dated August 4, 2017, between Stratton and Employer
as successor in interest to Jagged Peak Energy Management LLC (the “Employment
Agreement”).
Recitals
WHEREAS, Stratton has been employed by Employer;
WHEREAS, Stratton and the Company Parties now desire to set forth the mutually
agreed terms by which the employment of Stratton by the Employer will end as of
the Separation Date (as such term is defined below); and
NOW, THEREFORE, in consideration of the promises and benefits set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the Parties, the Parties agree as follows:
Agreements
1.Separation from Employment. The Parties acknowledge and agree that Stratton
has voluntarily resigned from the Employer, and the last day of Stratton’s
employment with Employer was February 26, 2018 (the “Separation Date”). The
Parties further acknowledge and agree that, as of the Separation Date, Stratton
resigns (a) as an officer of each Company Party and each of their respective
affiliates (as applicable), and (b) from the board of managers, board of
directors, or similar governing body of each Company Party and each of their
respective affiliates (as applicable). To receive the benefits offered pursuant
to this Agreement, Stratton must sign this Agreement and it must become
irrevocable within thirty (30) days following the Separation Date.
2.Satisfaction of Obligations; Receipt of Leaves, Bonuses, and Other
Compensation. In entering into this Agreement, Stratton expressly acknowledges
and agrees that Stratton has received all leaves (paid and unpaid) to which
Stratton was entitled during Stratton’s employment and, as of the date that
Stratton executes this Agreement, Stratton has received all wages, been provided
all benefits, and been paid all sums that Stratton is owed by any Company Party
as of the Separation Date; provided that within five (5) business days of the
Separation Date, or the next regular payday, whichever is earlier, Stratton
shall be paid all accrued and unpaid salary and all accrued and unused vacation
time earned through the Separation Date, subject to standard payroll deductions
and withholdings. Stratton will be paid Stratton’s 2017 Short Term Incentive
Plan (“STIP”) payment of $95,042, subject to all withholdings and other
deductions, within five (5) business days of such payment being made to other
employees of the Company.
3.Severance and Other Consideration.
a.    Payment. On the express condition that Stratton timely signs, returns, and
does not revoke this Agreement and in consideration of the entry into this
Agreement, the Company Parties will (i) pay Stratton $1,786,000, less applicable
deductions and withholdings, in a lump sum within five (5) business days of the
Effective Date, representing two times his annual salary and target bonus for
two years; (ii) cause to vest 65,681 Restricted Stock Units (the “Units”)
granted under the Company’s 2017 Long Term Incentive Plan (“LTIP”); and (iii)
during the portion, if any, of the 18-month period, commencing as of the date
Stratton is eligible to elect and timely elects to continue coverage for
Stratton and Stratton’s eligible dependents under Employer’s group health plan
pursuant to COBRA or


-1-

--------------------------------------------------------------------------------




similar state law, reimburse Stratton on a monthly basis for the difference
between the amount Stratton pays to effect and continue such coverage and the
employee contribution amount that active senior executive employees of Employer
pay for the same or similar coverage, with any such reimbursement payable for
the 60 day period immediately following the Effective Date being payable on the
first business day 60 days following the Effective Date and any other such
reimbursement payable being paid on a monthly basis thereafter; in each case,
subject to standard payroll deductions and withholding (collectively, the
“Severance”). Stratton expressly acknowledges and agrees that, (i) other than
the Units, Stratton has no right to receive any additional equity interest in
any Company Party and that any unvested equity under the LTIP or the Holdco
Agreement will be forfeited as of the Separation Date and (ii) with the
exception of any amounts owed to Stratton pursuant to this Agreement, Stratton
has no entitlement to any further sums from the Company Parties with respect to
Stratton’s employment, including any severance amounts, bonuses or other
compensatory payments. Stratton acknowledges and agrees that the payments,
benefits, and other consideration set forth herein satisfy any obligation of the
Company Parties under the Employment Agreement and/or the Jagged Peak Energy
Inc. Executive Severance Plan, effective as of June 13, 2017.
b.    Waiver of Restrictive Covenants. On the express condition that Stratton
timely signs and does not revoke this Agreement, the Company Parties agree to
waive and release Stratton from Exhibit A, Section 3 (Non-Compete and
Non-Solicitation Obligations) of the Employment Agreement. All other provisions
of the Employment Agreement shall survive and remain in force in accordance with
their terms.
c.    Severance: Reporting and Payment. Reporting of and withholding on the
Severance for tax purposes shall be at the discretion of the Company Parties in
conformance with applicable tax laws and the past practices of the Company
Parties. If a claim is made against any of the Company Parties for any
additional tax or withholding in connection with or arising out of the
Severance, that should have been withheld or that is a tax payable by Stratton,
Stratton shall pay any such claim within thirty (30) days of being notified by
the Company Parties of the amount owed.
4.Return of Company Parties’ Property. Stratton represents that Stratton has, or
will within five (5) business days of signing this Agreement, (a) return to the
Company Parties all property of the Company Parties in Stratton’s possession or
control or known or suspected by Stratton to be in Stratton’s possession or
control, including, but not limited to, Company Parties’ laptop computers,
access cards, office keys or any devices and (b) delete all Company Parties’
electronic mail or Company Parties’ documents from any personal devices.
Stratton further represents that Stratton has complied or within five (5)
business days of signing this Agreement will comply with any obligations under
Exhibit A, Section 4 (Return of Company Parties’ Property) of the Employment
Agreement.
5.Restrictive Covenant Obligations.
a.    Confidentiality. Stratton agrees that, during Stratton’s employment,
Stratton has been provided access to trade secrets and other proprietary and
confidential knowledge, data and information of the Company Parties (the
“Confidential Information”). Stratton agrees to continue to keep such
Confidential Information confidential and not disclose such Confidential
Information to any third party without the Company’s prior written consent.
Stratton further acknowledges that the unauthorized disclosure of Confidential
Information could place the Company at a competitive disadvantage. Despite the
language above, Stratton is not restricted by this provision from disclosure in
confidence to Stratton’s attorney; and disclosure of Confidential Information by
Stratton is permitted if such disclosure is required by law, subpoena, or a
court or agency order, provided that Stratton agrees to give the Company Parties
ten (10) days advance notice of such subpoena, process, or order in order to
afford the Company Parties the opportunity to obtain any necessary or
appropriate protective orders.
b.    Nondisparagement. Stratton agrees not to make any statements, unless
required by law, that are critical, disparaging or derogatory, or which injure
the business, or personal or business reputation (as applicable) about/of any of
the Company Parties, Q-Jagged Peak Energy Investments, LLC and its respective
affiliates (collectively, “Quantum”) or any of their respective directors,
officers, employees or limited liability company managers known to Stratton to
be in that capacity, as applicable (collectively, the “Affiliated Persons”).


-2-

--------------------------------------------------------------------------------




c.    Despite the language above, Stratton is not precluded from making true
statements, or statements of opinion made in good faith, that are made in
response to a subpoena or in connection with any investigation by any
governmental agency.
d.    As set forth in Section 3(b), notwithstanding anything to the contrary
contained in the Employment Agreement, Stratton shall not be subject to any
non-competition or non-solicitation obligations to the Company.
6.Release of Liability for Claims.
a.    In entering into this Agreement, Stratton hereby releases, discharges and
forever acquits the Company Parties, Quantum, and each of the foregoing
entities’ respective past present and future affiliates, owners, members,
managers, partners, directors, officers, employees, agents, attorneys, heirs,
successors and representatives, in their personal and representative capacities
as well as all employee benefit plans maintained by the Company, Employer or any
of their respective affiliates and all fiduciaries and administrators of any
such plans, in their personal and representative capacities (collectively, the
“Released Parties”), from liability for, and hereby waives, any and all claims,
damages, or causes of action of any kind related to Stratton’s employment or
affiliation with any Company Party, the termination of such employment or
affiliation, and any other acts or omissions related to any matter occurring or
existing on or prior to Stratton signing this Agreement, including, without
limitation, any allegation arising out of or relating to: (i) Title VII of the
Civil Rights Act of 1964, as amended; (ii) the Age Discrimination in Employment
Act, as amended (including as amended by the Older Workers Benefit Protection
Act) (“ADEA”); (iii) the Civil Rights Act of 1991; (iv) Sections 1981 through
1988 of Title 42 of the United States Code, as amended; (v) the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); (vi) the
Immigration Reform Control Act, as amended; (vii) the Americans with
Disabilities Act of 1990, as amended; (viii) the National Labor Relations Act,
as amended; (ix) the Occupational Safety and Health Act, as amended; (x) the
Family and Medical Leave Act of 1993; (x) the Colorado Anti-Discrimination Act,
and other statutes and the common law of the state of Colorado; (xi) any
federal, state or local anti-discrimination or anti-retaliation law; (xii) any
other local, state or federal law, regulation or ordinance; (xiii) the failure
of this Agreement, or of any other employment, severance, profit sharing, bonus,
equity incentive or other compensatory plan to which Stratton and the Company
Parties are or were parties, to comply with, or to be operated in compliance
with, Internal Revenue Code Section 409A, or any similar provision of state or
local income tax law; (xiv) any public policy, contract, tort, or common law
claim; (xv) any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in or relating to any Released Claim (as defined
below); (xvi) any and all rights, benefits or claims Stratton may have under any
employment contract (including the Employment Agreement), incentive compensation
plan, equity-based plan or severance plan with any Company Party or to any
ownership interest in any Company Party except as expressly provided in this
Agreement; (xvii) any and all matters arising out of Stratton’s status as a
holder, awardee or grantee of units of Holdco or equity interests in any Company
Party, other than with respect to rights arising from, or related to, Stratton’s
ownership of the Units; and (xviii) any claim for compensation or benefits of
any kind not expressly set forth in this Agreement (collectively, the “Released
Claims”). THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL
NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY,
OF ANY OF THE COMPANY PARTIES ARISING BEFORE STRATTON SIGNS THIS AGREEMENT.
b.    Stratton acknowledges and understands that this Agreement does not
prohibit or prevent Stratton from filing a charge with the Equal Employment
Opportunity Commission, or equivalent state agency, or from participating in a
federal or state agency investigation. Should Stratton file or cause to be filed
an action, suit, proceeding, investigation or arbitration based on any of the
Released Claims (collectively, a “Proceeding”), but which Stratton cannot waive
due to public policy reasons, or should such a Proceeding be filed by or on
behalf of a third party, including, without limitation, any federal, state or
local governmental entity or administrative agency, Stratton waives any right to
any monetary recovery or other relief from the Proceeding, and he agrees to
donate any monies that Stratton might be entitled to or receive from such
Proceeding to the American Red Cross.
c.    It is Stratton’s intention that this release is a general release which
shall be effective as a bar to each and every claim, demand or cause of action
it releases. Stratton recognizes that Stratton may have some claim, demand or
cause of action against the Released Parties of which Stratton is totally
unaware and unsuspecting, that


-3-

--------------------------------------------------------------------------------




Stratton is giving up by execution of this release. It is Stratton’s intention
in executing this release that it will deprive Stratton of each Released Claim
and prevent Stratton from asserting it against the Released Parties.
d.    Notwithstanding the foregoing, nothing in this Agreement prohibits or
restricts Stratton from filing a charge or complaint with, or cooperating in any
investigation with, the Securities and Exchange Commission, the Financial
Industry Regulatory Authority, or any other securities regulatory agency or
authority (each, a “Government Agency”). This Agreement does not limit
Stratton’s right to receive an award for information provided to a Government
Agency.
e.    The Released Claims include all claims known and unknown as of the date of
this Agreement but do not include any claim arising after Stratton signs this
Agreement, including any breach of this Agreement by Stratton or any of the
Company Parties.
f.    The Company Parties, on behalf of themselves and the other Released
Parties, fully release and discharge forever Stratton and his heirs, agents, and
representatives from any and all manner of claims, causes of action, complaints,
grievances, demands, allegations, promises, and obligations for damages, losses,
expenses, fees, salary paid to Stratton, bonuses paid to Stratton, other
compensation paid to Stratton, attorneys’ fees or costs, loss of revenues, loss
of profits, and debts, whether known or unknown, suspected or concealed, and
whether presently asserted or otherwise, arising from conduct before the
Effective Date of this Agreement; except for (i) fraud, embezzlement, or other
intentional misconduct by Stratton; (ii) claims arising under this Agreement
(including a misrepresentation or a breach of this Agreement by Stratton); and
(iii) any other claim arising after the Effective Date of this Agreement.
g.    The Parties agree that nothing contained herein, and no action taken by
any Party hereto with regard to this Agreement, shall be construed as an
admission by any Party of liability or of any fact that might give rise to
liability for any purpose whatsoever.
7.Stratton’s Representations.
a.    Stratton represents and warrants that as of the date on which Stratton
signed this Agreement, Stratton has not filed any claims, complaints, charges,
or lawsuits against any of the Released Parties with any governmental agency or
with any state or federal court for or with respect to a matter, claim, or
incident, which occurred or arose out of one or more occurrences that took place
on or prior to the date on which Stratton signed this Agreement. Stratton
further represents and warrants that as of the date he signed this Agreement,
Stratton has made no assignment, sale, delivery, transfer or conveyance of any
rights Stratton has asserted or may have against any of the Released Parties
with respect to any Released Claim.
b.    Stratton represents and warrants that (i) as of the date on which Stratton
signed this Agreement, Stratton has good and valid title to all of the Units
held by Stratton, and (iii) as of the date Stratton signed this Agreement,
Stratton has never made any assignment, sale, delivery, transfer or conveyance
of such Units.
c.    By executing and delivering this Agreement, Stratton acknowledges that
Stratton has carefully read this Agreement and that some of the consideration
Stratton is receiving under this Agreement he was not otherwise entitled to
receive, but for Stratton’s entry into this Agreement. Stratton further
represents that Stratton fully understands the final and binding effect of this
Agreement; the only promises made to Stratton to sign this Agreement are those
stated in this Agreement; and Stratton is signing this Agreement knowingly,
voluntarily and of Stratton’s own free will and with full understanding of the
legal and tax consequences of this Agreement; and Stratton understands and
agrees to each of the terms of this Agreement.
d.    Stratton acknowledges that Stratton has fulfilled all obligations known to
Stratton to raise any and all legal, regulatory or compliance concerns known to
Stratton while Stratton was employed with any of the Company Parties, and that
as of the time Stratton signed this Agreement Stratton was not aware of any
legal, regulatory or compliance related issues that Stratton has not previously
raised with the Company Parties. Stratton further acknowledges that as of the
time Stratton signed this Agreement Stratton was aware of no conduct by any of
the Released


-4-

--------------------------------------------------------------------------------




Parties that Stratton reasonably believed constitutes a violation of any
federal, state or local law, rule, ordinance or regulation.
e.    Stratton represents that as of the time Stratton signed this Agreement
Stratton has no knowledge of the existence of any Proceeding against any of the
Released Parties. In the event that any such Proceeding has been filed, Stratton
will promptly take all reasonable actions necessary to withdrawal or terminate
that Proceeding unless prohibited by law.
8.Applicable Law and Venue. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Colorado without
reference to the principles of conflicts of law. The Parties agree that any
appropriate state or federal court located in Colorado has exclusive
jurisdiction over any case or controversy arising under or in connection with
this Agreement and is the proper forum in which to adjudicate the case or
controversy.
9.Attorneys’ Fees; Costs. The prevailing party(ies) in any suit or action
arising out of or related to this Agreement will be entitled to recover from the
other party(ies) its/their attorney fees, costs and expenses in the amount that
the court determines reasonable in both the trial court and appellate courts (as
applicable).
10.Counterparts; Signatures. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement. A facsimile signature,
whether sent by e-mail or other electronic medium, will have the same force and
effect as an original signature.
11.Amendment; Entire Agreement. This Agreement cannot be modified other than by
an agreement in writing signed by (a) Stratton; and (b) the Company, or if
applicable each of the Company Parties, effected by the modification. This
Agreement, and those other agreements referenced in this Agreement that have not
been terminated or otherwise superseded by this Agreement, but only to the
extent that they have not been amended by this Agreement, constitute the entire
agreement of the Parties with regard to the subject matter of this Agreement.
12.Assignments and Survival. The Company Parties may assign their rights under
this Agreement. No other assignment is permitted except by written permission of
the Parties. This Agreement shall be binding upon and inure to the benefit of
the respective parties hereto and their executors, administrators, heirs,
personal representatives, successors, and permitted assigns.
13.Third-Party Beneficiaries.
a.    Stratton expressly acknowledges and agrees that each Released Party that
is not a signatory to this Agreement shall be a third-party beneficiary of this
Agreement.
b.    The Company Parties each acknowledge and agree that the Trust is a
third-party beneficiary of this Agreement.
14.Invalidity; Severability. If a court of competent jurisdiction determines
that any term or provision of this Agreement (or part thereof) is invalid or
unenforceable in any respect, the court shall modify the term or provision to
the extent necessary to avoid rendering such term or provision (or part thereof)
invalid or unenforceable, and such modification shall be accomplished in the
manner that most nearly preserves the benefit of the Parties’ bargain hereunder;
or the term or provision, or part thereof, will severed from this Agreement. In
either situation, the other terms or provisions of this Agreement will remain in
effect.
15.Acknowledgments and Revocation Right. Stratton acknowledges that Stratton is
knowingly and voluntarily waiving and releasing any rights Stratton may have
under the ADEA and that some of the consideration given for the waiver and
release contained in this Agreement is in addition to anything of value to which
Stratton is already entitled. Stratton further acknowledges that Stratton has
been advised by this writing, as required by the ADEA, that: (a) Stratton’s
waiver and release contained herein do not apply to any rights or claims that
may arise after the execution date of this Agreement; (b) Stratton has been
advised hereby that Stratton has the right to consult with an


-5-

--------------------------------------------------------------------------------




attorney prior to executing this Agreement; (c) Stratton has twenty-one (21)
days to consider this Agreement (although Stratton may choose to voluntarily
execute this Agreement earlier, thereby waiving Stratton’s right to review this
Agreement for a full 21 days); (d) Stratton has seven (7) days following the
execution of this Agreement to revoke this Agreement (the “Revocation Period”);
and (e) this Agreement will not be effective until the date upon which the
Revocation Period has expired, which will be the eighth (8th) day after this
Agreement is executed by Stratton and delivered to the Company; provided that it
has been dated and signed on behalf of all of the Company Parties, and a copy of
the fully executed Agreement has been delivered to Stratton before the
expiration of the Revocation Period (the “Effective Date”). Revocation of this
Agreement by Stratton must be in writing and e-mailed to Christopher I. Humber,
Executive Vice President, General Counsel & Secretary, Jagged Peak Energy Inc.,
1401 Lawrence Street, Suite 1800, Denver, Co 80202,
chumber@jaggedpeakenergy.com, prior to the end of the Revocation Period.
16.Interpretation. The headings to Sections and Subsection hereof are for the
purpose of reference only and shall in no way limit, define, or otherwise affect
the provisions hereof. The word “or” as used herein is not exclusive and is
deemed to have the meaning “and/or,” unless the context indicates that it only
means “or.” The words “herein”, “hereof”, “hereunder,” and other compounds of
the word “here” shall refer to this entire Agreement and not to any particular
provision hereof. The use herein of the word “including” following any general
statement, term, or matter shall not be construed to limit such statement, term,
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation”, “but not limited to”, or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that could reasonably fall within the broadest possible scope
of such general statement, term, or matter. Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed or resolved against any Party
hereto, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by each of the Parties hereto and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the Parties.
17.Reports of Potential Violations of Law. Notwithstanding anything in this
Agreement to the contrary, nothing herein will prevent Stratton from: (a) making
a good faith report of possible violations of applicable law to any governmental
agency or entity; or (b) making disclosures that are protected under the
whistleblower provisions of any applicable law.  Further, Stratton shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret of a Company Party that: (i) is made (A) to
a federal, state or local government official, either directly or indirectly, or
to an attorney; and (B) solely for the purpose of reporting, or in connection
with an investigation of, a suspected violation of law; or (C) in response to a
subpoena or court or agency order, or as otherwise required by law; or (ii) is
made in a complaint or other document filed in a lawsuit or other proceeding,
provided that (1) Stratton promptly gives the applicable Company Party notice of
any such demand made on Stratton, unless Stratton is prohibited by law or court
or agency order from doing so; and (2) Stratton uses reasonable and lawful
means, if any, to resist or limit disclosure until the applicable Company Party
has had a reasonable opportunity to intervene or has advised Stratton that it
does not object to the disclosure.  An individual who files a lawsuit for
retaliation by an employer of reporting a suspected violation of law may
disclose a trade secret of the employer to the attorney of the individual and
use the trade secret information in the court proceeding, provided that the
individual promptly gives the applicable Company Party notice of any such
disclosure, unless individual is prohibited by law or court order from doing so;
and the individual uses reasonable and lawful means (if any) to resist or limit
disclosure until the Company Party has had a reasonable opportunity to intervene
or has advised the individual that it does not object to the disclosure.
18.Section 409A. This Agreement is intended to comply with Section 409A of the
Code and Treasury Regulations promulgated thereunder (“Section 409A”) and shall
be construed accordingly. It is the intention of the Parties that payments or
benefits payable under this Agreement not be subject to the additional tax or
interest imposed pursuant to Section 409A. To the extent such potential payments
or benefits are or could become subject to Section 409A, the Parties shall
cooperate to amend this Agreement with the goal of giving Stratton the economic
benefits described herein in a manner that does not result in such tax or
interest being imposed. Stratton shall, at the request of the Company Parties,
take any reasonable action (or refrain from taking any action), required to
comply with any correction procedure promulgated pursuant to Section 409A. Each
payment to be made under this Agreement shall be a separate payment, and a
separately identifiable and determinable payment, to the fullest extent
permitted under Section 409A.


-6-

--------------------------------------------------------------------------------




19.Notices. All notices under this Agreement must be given in writing. Any
notice required or permitted by this Agreement or by law may be personally
delivered; or sent via e-mail with confirmation of receipt, or sent by courier
with delivery charges prepaid, and addressed to the intended recipient as set
forth below.
(a)    If to Stratton:


J. Jay Stratton Jr.
9912 Stonegate Way
Arcadia, OK 73007
Email: stratton61@gmail.com


(b)    If to one of more Company Parties:


Christopher I. Humber
Executive Vice President, General Counsel & Secretary
Jagged Peak Energy Inc.
1401 Lawrence Street, Suite 1800
Denver, CO 80202
E-mail: chumber@jaggedpeakenergy.com


Any party or its authorized representative specified above may change the
address to which notices are to be delivered by giving the other party and its
representative specified above notice in a manner permitted above.


[REMAINDER INTENTIONALLY LEFT BLANK; SIGNATURES FOLLOW]


-7-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
for all purposes as provided above.
 
 
J. Jay Stratton, Jr.
 
 
 
 
 
 
February 28, 2018
 
/s/ J. Jay Stratton, Jr.
 
Date
 
J. Jay Stratton, Jr.
 
 
 
 
 
 
 
 
JAGGED PEAK ENERGY INC.:
 
 
 
 
 
 
February 28, 2018
 
By:
/s/ Christopher I. Humber
 
Date
 
 
Christopher I. Humber
 
 
 
 
Executive Vice President, General Counsel & Secretary
 
 
 
 
 
 
 
 
JAGGED PEAK ENERGY LLC:
 
 
 
 
 
 
February 28, 2018
 
By:
/s/ Christopher I. Humber
 
Date
 
 
Christopher I. Humber
 
 
 
 
Executive Vice President, General Counsel & Secretary
 
 
 
 
 
 
 
 
JPE MANAGEMENT HOLDINGS LLC:
 
 
 
 
 
 
February 28, 2018
 
By:
/s/ Christopher I. Humber
 
Date
 
 
Christopher I. Humber
 
 
 
 
Secretary
 







-8-